DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 23 May 2022.  In view of this communication and the amendment concurrently filed: claims 1-11 were previously pending; claim 10 was cancelled by the amendment; and thus, claims 1-9 and 11 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 23 May 2022, have been fully considered and are persuasive.
The Applicant’s arguments simply state that the claims and specification have been amended as suggested in the non-final rejection.  With all necessary corrections having been made, the application is now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a synchronous electrical machine configured to drive a rotating element in rotation around an axis of rotation of the electrical machine or to generate electrical energy from the mechanical energy transmitted by said rotating element, wherein the electrical machine comprises: 
a stator disposed around the axis of rotation of the electrical machine, comprising a ring extending along a preferred plane perpendicular to said axis of rotation and comprising a winding and a denture comprising teeth extending parallel to the axis of rotation from the ring, said winding being coiled around the denture according to the preferred plane and the denture delimiting an inner zone of the stator around the axis of rotation, 
a rotor, comprising a first portion extending in p first preferred directions parallel to the preferred plane, a second portion extending in p second preferred directions angularly shifted by π/p with respect to the first preferred directions of the first portion and parallel to the preferred plane, and an intermediate portion linking the first portion to the second portion, the rotor being arranged in such a way that at least the second portion and the intermediate portion are in the inner zone of the stator and that the second portion is located on the side of the ring, and 
- an excitation coil for exciting the rotor, fixed with respect to the stator, supplied with DC electric current, positioned around the intermediate portion of the rotor and configured so as to generate a magnetic flux in the rotor through magnetic induction, such that the first portion of the rotor constitutes p north magnetic poles of the rotor and the second portion of the rotor constitutes p south magnetic poles of the rotor.
The prior art does not disclose the claw-type stator, as recited above, in combination with the excitation coil being fixed and positioned around the intermediate portion of the rotor.  Calley, cited below, discloses a similar device but with a rotating excitation coil rather than a stationary one.  Mallick, also cited below, discloses a stationary excitation coil, but does not disclose the claw-type stator.  Since there does not appear to be any reason why one of ordinary skill in the art would have combined the teachings of these references, the claimed invention is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Körner (US 2015/037256 A1) discloses an electrical machine comprising a first housing isolating the stator and providing a first cooling fluid thereto, and a second housing isolating the rotor and providing a second cooling fluid thereto.

    PNG
    media_image1.png
    433
    694
    media_image1.png
    Greyscale

Lin et al. (US 2014/0111059 A1) discloses an electrical machine comprising a stator formed by providing a strip of ferromagnetic sheet metal, cutting a plurality of notches in said sheet metal, and coilin the strip in an Archimedean spiral.

    PNG
    media_image2.png
    445
    528
    media_image2.png
    Greyscale


Calley (US 2009/0160288 A1) discloses a synchronous electrical machine according to claims 1 and 7, except that the excitation coil [140] is not fixed relative to the stator.

    PNG
    media_image3.png
    476
    614
    media_image3.png
    Greyscale

Berwald et al. (US 2005/0258705 A1) discloses a stator formed by spirally coiling a strip of ferromagnetic sheet metal, then cutting a plurality of notches to accommodate stator windings.

    PNG
    media_image4.png
    262
    503
    media_image4.png
    Greyscale


Decristofaro et al. (US 2004/0046470 A1) discloses a stator formed by spirally coiling a strip of ferromagnetic sheet metal, wherein each successive notch is spaced farther apart than the previous notch.

    PNG
    media_image5.png
    400
    494
    media_image5.png
    Greyscale

Sakamoto (US 5,854,526) discloses a synchronous electrical machine comprising a stator having a ring perpendicular to the axis of rotation and a plurality of teeth extending parallel the axis and having coils wrapped around them.

    PNG
    media_image6.png
    347
    499
    media_image6.png
    Greyscale


Godkin et al. (US 4,611,139) discloses a synchronous electrical machine as recited in claim 1, except that the rotor does not comprise an intermediate portion and the stator does not comprise a denture with teeth.

    PNG
    media_image7.png
    265
    468
    media_image7.png
    Greyscale

Mallick et al. (US 4,385,251) discloses a synchronous electrical machine as recited in claim 1, except that the stator does not comprise a denture with teeth extending parallel to the axis of rotation.

    PNG
    media_image8.png
    413
    479
    media_image8.png
    Greyscale


Lenny (US 3,437,897) discloses an electrical machine comprising an integrated electronic device arranged inside the stator.

    PNG
    media_image9.png
    555
    513
    media_image9.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834